Citation Nr: 0426698	
Decision Date: 09/24/04    Archive Date: 09/29/04

DOCKET NO.  02-03 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to a disability rating in excess of 30 percent 
for residuals of a gunshot wound of the left lower leg, 
Muscle Group XII.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. N. Bland, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1948 to 
February 1952.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey, which denied an increased rating for residuals of a  
gunshot wound of the left lower leg, muscle group XII.

In February 2002, the veteran's representative raised a claim 
of entitlement to an increased rating for post-traumatic 
stress disorder (PTSD).  That issue has not been adjudicated 
and is referred to the RO for appropriate action.

In December 2003, the Board remanded this case for additional 
development.  That development has been completed, and the 
case has been returned to the Board.  The Board also referred 
the issue of entitlement to a total rating for compensation 
based on individual unemployability (TDIU) for initial 
adjudication.

Following the Board's remand, the veteran was granted a 
separate 10 percent evaluation for the scar resulting from 
the gunshot wound involving Muscle Group XII, and a TDIU.


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the veteran's appeal have been obtained by the 
RO.  

2.  The veteran has been in receipt of the maximum schedular 
evaluation for an injury to Muscle Goup XII from July 26, 
1978.

3.  The evidence does not show that the service-connected 
residual of a gunshot wound of the left lower leg, Muscle 
Group XII, have caused marked interference with the veteran's 
employment or required frequent periods of hospitalization 
rendering impractical the use of the regular schedular 
standards. 

4.  The range of motion in the left knee is from 0 to 126 
degrees without additional loss due to functional factors, 
and without instability.

5.  Additional disability in the left ankle or foot has not 
been demonstrated.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for 
residuals of a gunshot wound of the left lower leg, Muscle 
Group XII, have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321, 4.73, Diagnostic Code 5312 (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial Matters:  Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and Pub. L. No. 108-183, §§ 701(a),(b); 117 
Stat. 2651 (Dec. 16, 2003) (codified at 38 U.S.C.A. §§ 5102, 
5103(b) (West 2004)), redefined VA's duty to assist a veteran 
in the development of a claim.  

The VCAA requires VA to notify claimants of the evidence 
needed to substantiate their claims, of what evidence they 
are responsible for obtaining, and of what evidence VA will 
undertake to obtain.  38 U.S.C.A. § 5103(a); See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

In a letter dated in March 2004, the RO notified the veteran 
of the evidence needed to substantiate his claim and offered 
to assist him in obtaining any relevant evidence.  The letter 
gave notice of what evidence the veteran needed to submit and 
what the VA would try to obtain.  

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 
112, 119-20 (2004) held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  The 
notice in this case was provided after the initial decision.  
However, the Pelegrini remedy for delayed notice was a remand 
for the RO to provide the necessary notice.  Pelegrini v. 
Principi, at 122-4.  This remedy was essentially provided by 
the RO when it ultimately provided the required notice.

The Pelegrini Court expressed the view that a VCAA notice 
letter consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must also tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  Pelegrini v. Principi, at 120-1.

In the letter, the RO informed the veteran of the evidence he 
needed to submit.  The RO specifically requested that the 
veteran provide it with enough information about records to 
support his claim so that it could request them from the 
person or agency who has them.

All relevant evidence has been obtained with regard to the 
veteran's claim.  VA has obtained all known treatment 
records.  There are no other identified outstanding records 
that could be relevant to the veteran's appeal for service 
connection.  The veteran responded to the VCAA notice by 
reporting that he had no additional evidence to submit.  

The veteran was afforded VA examinations in May 2000 and 
April 2004.  

The Board finds that the veteran has been provided with the 
required notice and that all indicated development has been 
completed.  Hence, no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist him in the 
development of the claim.  Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); Smith v. Gober, 14 Vet. App. 227 (2000).   

Legal Analysis

The severity of a disability is ascertained, for VA rating 
purposes, by application of the criteria set forth in VA's 
Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(Schedule).  The veteran is evaluated pursuant to the 
criteria found in Diagnostic Code 5312 of the Schedule.  38 
C.F.R. § 4.73.  Under that criteria, a rating of 30 percent 
is warranted for a severe muscle injury.  Id.

The veteran's service medical records show that in September 
1950, while in Korea, he received a penetrating missile wound 
of the left leg with fracture of the tibia.  There was no 
artery or nerve involvement.  On X-ray examination in 
February 1951, the fracture was described as well healed in 
the junction of the middle and distal thirds of the tibia.  
No significant deformity was found.  Two small foreign bodies 
were identified.  Later in February 1951 the fracture was 
described as compound comminuted.  He continued to be seen 
for complaints of pain in the left lower extremity through 
April 1951.  On examination for separation from service in 
February 1952, no abnormalities were reported.

The veteran was afforded VA examinations in May 2001 and 
April 2004.  In May 2001, the veteran complained of numbness 
in the left leg.  He reported that he needed a cane to 
ambulate at times, a left knee brace off and on, and 
medication for pain.  The left knee was very sensitive to 
touch, although there was no edema.  Range of motion was zero 
to 120 degrees.  He had pain throughout range of motion.  The 
left leg was atrophic.  Skin was sensitive to touch.  

The x-ray results revealed findings compatible with an old 
fracture of the tibia and small metallic foreign body within 
the medial soft tissues compatible with shrapnel injury.  The 
diagnosis was degenerative joint disease of the left knee and 
old fracture of the left tibia.  

In April 2004, the veteran was afforded a joint and muscle 
examination.  At the joint examination, the veteran reported 
flare-ups with climbing stairs and cold weather as the 
precipitating factors.  The examiner noted that the veteran 
uses a cane.  There was no dislocation and no inflammatory 
arthritis.  There was evidence of painful motion in the knee, 
but not the ankle.  There was edema, but no effusion and no 
instability.  

There was weakness, and tenderness in the entire left knee 
anteromedial surface.  Left knee active flexion was 120 
degrees, passively 126 degrees, and extension was zero 
degrees.  On repeated range of motion testing pain increased 
by approximately 50 percent, but the range of motion did not 
change.  Lackman was negative.  The left ankle dorsiflexion 
was 4 degrees, plantar flexion was 42 degrees, supination was 
30 degrees, and pronation was 5 degrees.  The examiner 
diagnosed mild degenerative joint disease in the left knee 
with 15 degrees hallus deformity; old fracture deformity left 
tibia distally with retained fragment on the soft tissues on 
the medial aspect of the tibial shaft; and residual mild 
causalgic pain in the left leg secondary to shrapnel wound 
with sensitive scar in the left leg.

The muscle examination revealed pain in the veteran's left 
leg.  The leg was sensitive and weak.  The diagnosis was 
gunshot wound in the left leg with group 12 muscle injury 
anterior muscle group secondary to shrapnel.  There was no 
residual loss or weakness in the muscle.  The scar was 
sensitive.

Pursuant to the criteria, the veteran is currently evaluated 
at the highest rating available for his service-connected 
residuals of a gunshot wound of the left lower leg, Muscle 
Group XII.

Although, the RO has found that the left knee disability is 
not part of the left leg wound, it does not appear that a 
higher evaluation would be available even if such disability 
were recognized as part of the disability.  A higher rating 
is potentially available for limitation of extension of the 
knee under 38 C.F.R. § 4.71a, Diagnostic Code 5261 (2003).  

Under that code a 40 percent evaluation is provided for 
limitation of extension to 30 degrees, and a 50 percent 
evaluation is provided for limitation of extension to 45 
degrees.  However, recent examinations have shown that the 
veteran was able to extend his knee to 0 degrees without 
additional limitation due to functional factors.  See 
38 C.F.R. § 4.40, 4.45 (2003).

VA's general counsel has held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under 38 C.F.R. 4.71a; Diagnostic Codes 5003 and 5257 (2003).  
VAOPGCPREC 23-97 (1997).  

The general counsel subsequently clarified that for a knee 
disability rated under DC 5257 to warrant a separate rating 
for arthritis based on X-ray findings and limitation of 
motion, limitation of motion under DC 5260 or DC 5261 need 
not be compensable but must at least meet the criteria for a 
zero-percent rating.  A separate rating for arthritis could 
also be based on X-ray findings and painful motion under 38 
C.F.R. § 4.59 (2003).  VAOPGCPREC 9-98 (1998).  

Examinations have disclosed that the veteran has no 
instability of the knee.  Therefore, he does not meet the 
criteria for separate evaluations under Diagnostic Code 5257.

Ratings based on limitation of flexion do not provide an 
evaluation in excess of 30 percent, and could therefore, not 
provide a basis for a higher evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260.

A 40 percent evaluation is also available for nonunion of the 
tibia and fibula with loose motion requiring a brace.  38 
C.F.R. § 4.71a, Diagnostic Code 5262 (2003).  However, X-ray 
examinations beginning shortly after the injury in service, 
have consistently shown good union of the tibia without any 
reports of nonunion of the tibia and fibula.

No additional disability has been reported in the left ankle 
or foot which would warrant an increased rating on the basis 
of diagnostic codes applicable to disability in those areas.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extraschedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).  The RO considered the 
applicability of this regulation in its statement of the 
case.

The veteran has not reported employment difficulty 
specifically due to his service-connected left leg wound.  In 
fact, at the April 2004 examination, the veteran stated that 
he retired in 1994, when he would have been 65.  Therefore, 
the left leg disability is not interfering with current 
employment.  

The Board notes parenthetically that TDIU has been awarded 
for the combination of his service connected disabilities, 
currently rated as 80 percent disabling.  

The veteran did not report any, let alone frequent, periods 
of hospitalization.  The record also discloses no evidence of 
post-service hospitalization for the left leg disability.  
Therefore, the evidence does not show marked interference 
with employment or frequent hospitalization that would 
warrant referral for consideration of an extraschedular 
rating.

Accordingly, the Board finds that the criteria for a 
disability rating in excess of 30 percent for residuals of a 
gunshot wound of the left lower leg, Muscle Group XII, are 
not met.  The preponderance of the evidence is against the 
veteran's claim and the claim is denied.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 3.102, 3.321, 4.3, 4.73, Diagnostic Code 5312.  
Consequently, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  



ORDER

Entitlement to a disability rating in excess of 30 percent 
for residuals of a gunshot wound of the left lower leg, 
muscle group XII.


	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



